DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,705,230 hereinafter “230 Patent” in view of Ito (US 2016/0380021) hereinafter “Ito”, with anticipating limitations in bold:
Pending claim:
Claim 1, An imaging panel comprising: an active matrix substrate having a pixel region provided with a plurality of pixels each including a photoelectric conversion element; a scintillator provided on a surface of the active matrix substrate and configured to convert an X-ray to scintillation light; a damp-proof material covering the active matrix substrate and the scintillator; and an adhesive layer bonding the damp-proof material to the scintillator and the active matrix substrate; wherein the active matrix substrate includes a first flattening film provided inside and outside the pixel region and configured as a photosensitive resin film, and an adhesive-filling portion provided in a planar view between the adhesive layer and a boundary of a scintillator region provided with the scintillator, penetrating from the surface of the active matrix substrate to the first flattening film, and filled with a material same as a material for the adhesive layer, the active matrix substrate further includes a first inorganic film provided inside and outside the pixel region and disposed on a surface, not facing the scintillator, of the first flattening film, the first inorganic film is provided continuously from the pixel region to a position of the adhesive-filling portion, the adhesive layer includes a lower surface that is in contact with an upper surface of the first flattening film outside the scintillator region, and the adhesive-filling portion includes a lower end that is in contact with the first inorganic film outside the scintillator region.
230 Patent:
Claim 1, An imaging panel comprising: an active matrix substrate having a pixel region provided with a plurality of pixels each including a photoelectric conversion element; a scintillator provided on a surface of the active matrix substrate and configured to convert an X-ray to scintillation light; a damp-proof material covering the active matrix substrate and the scintillator; and an adhesive layer bonding the damp-proof material to the scintillator and the active matrix substrate; wherein the active matrix substrate includes a first flattening film provided to be overlapped in a planar view with the scintillator and configured as a photosensitive resin film, and the first flattening film is entirely disposed, in a planar view, inside an adhesive layer region provided with the adhesive layer.


	Claim 1 of the 230 Patent does not teach an adhesive-filling portion provided in a planar view between the adhesive layer and a boundary of a scintillator region provided with the scintillator, penetrating from the surface of the active matrix substrate to the first flattening film, and filled with a material same as a material for the adhesive layer, the adhesive layer includes a lower surface that is in contact with an upper surface of the first flattening film outside the scintillator region, and the adhesive-filling portion includes a lower end that is in contact with the first inorganic film outside the scintillator region.
Fig. 7 of Ito teaches an adhesive-filling portion (Portion of Item 84 in Item 80) provided in a planar view between the adhesive layer (Item 84) and a boundary of a scintillator region provided with the scintillator (Item 82), penetrating from the surface of the active matrix substrate to the first flattening film (Item 70), and filled with a material same as a material for the adhesive layer (Item 84), the adhesive layer (Item 84) includes a lower surface that is in contact with an upper surface of the first flattening film (Item 70) outside the scintillator region (Item 82), and the adhesive-filling portion (Portion of Item 84 in Item 80) includes a lower end that is in contact with a first inorganic film (Item 52) outside the scintillator region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive-filling portion provided in a planar view between the adhesive layer and a boundary of a scintillator region provided with the scintillator, penetrating from the surface of the active matrix substrate to the first flattening film, and filled with a material same as a material for the adhesive layer, the adhesive layer includes a lower surface that is in contact with an upper surface of the first flattening film outside the scintillator region, and the adhesive-filling portion includes a lower end that is in contact with the first inorganic film outside the scintillator region because it provides for a radiation detecting device capable of preventing intrusion of moisture and enhancing durability performance of the radiation detecting (Ito Paragraph 0018).
Claim 5 of the 230 Patent further teaches where the active matrix substrate further includes a first inorganic film provided inside and outside the pixel region and disposed on a surface, not facing the scintillator, of the first flattening film.
However, neither of claims 1 nor 5 of the 230 Patent explicitly teaches where the first inorganic film is provided continuously from the pixel region to a position of the adhesive filling portion.
Fig. 7 of Ito further teaches where a first inorganic film (Item 52) is on (See Examiner’s Note below) a surface of the first flattening film (Item 64)  and is provided continuously from the pixel region (Region under Item 82; Paragraph 0046) to a position of an adhesive filling portion (Portion of Item 84 in Item 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first inorganic film is provided continuously from the pixel region to a position of the adhesive filling portion because the first inorganic film acts as a protective film for underlying TFTs (Ito Paragraph 0043).
Regarding claim 10, the combination of claim 1 of the 230 Patent and Ito teaches all of the elements of the claimed invention as stated above. 
Claim 1 of the 230 Patent does not explicitly teach where the adhesive filling portion is provided continuously along an outer periphery of the scintillator region.
Fig. 4 of Ito further teaches where the adhesive filling portion (Portion of Item 84 in Item 80) is provided continuously along an outer periphery of the scintillator region (Item 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive filling portion provided continuously along an outer periphery of the scintillator region because the configuration provides for a radiation detecting device capable of preventing intrusion of moisture and enhancing durability performance of the radiation detecting (Ito Paragraph 0018).
Examiner’s Note: The Examiner notes that the term “on” does not require direct contact between two structures.
Regarding claim 12, the combination of claim 1 of the 230 Patent and Ito teaches all of the elements of the claimed invention as stated above. 
Claim 1 of the 230 Patent does not explicitly teach where the active matrix substrate further includes a bias line layer provided on a surface of the first inorganic film which is not facing the first flattening film; and the first inorganic film is in contact with the bias line layer at a position that overlaps with at least a portion of the adhesive-filling portion in a planar view.
	Fig. 7 of Ito further teaches where the active matrix substrate further includes a bias line layer (Item 90) provided on a surface of the first inorganic film (Item 52) which is not facing the first flattening film (Item 70); and the first inorganic film (Item 52) is in contact with the bias line layer (Item 90) at a position that overlaps with at least a portion of the adhesive-filling portion (Item 84 in Item 80) in a planar view.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the active matrix substrate further includes a bias line layer provided on a surface of the first inorganic film which is not facing the first flattening film; and the first inorganic film is in contact with the bias line layer at a position that overlaps with at least a portion of the adhesive-filling portion in a planar view because the bias line acts as a TFT interconnect line (Ito Paragraph 0042). 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 10,705,230 hereinafter “230 Patent” in view of Ito (US 2016/0380021) hereinafter “Ito” and in further view of Moriwaki (US 2015/0346535) hereinafter “Moriwaki” .
Regarding claim 3, the combination of claim 1 of the 230 Patent and Ito teaches all of the elements of the claimed invention as stated above.
Claim 3 of the 230 Patent further teaches wherein the active matrix substrate further includes a second flattening film provided on a surface, not facing the first flattening film, of the first inorganic film.
Claim 6 of the 230 Patent further teaches where the second flattening film is configured as a photosensitive resin film.
Claim 1 of the 230 Patent does not explicitly teach where the first inorganic film has a recess penetrating the second flattening film, and the adhesive-filling portion penetrates the first flattening film and is provided continuously to the recess.
Fig. 8(b) of Moriwaki teaches where an inorganic film (Item 24) is provided on a top surface of a flattening film (Item 22) closest to a TFT (Item 30A) and has a recess penetrating the flattening film (Item 22) that is filled by a seal portion (Item 32), the seal portion (Item 32) being a curable resin (Paragraph 0060).
It would have been obvious to one having ordinary skill in the art to have the second flattening film is provided on a surface, not facing the first flattening film, of the first inorganic film, where the first inorganic film has a recess penetrating the second flattening film because the inorganic film being in the recess further suppresses moisture from advancing into the device (Moriwaki Paragraph 0074).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,705,230 hereinafter “230 Patent” in view of Ito (US 2016/0380021) hereinafter “Ito” and in further view of Minegishi et al. (US 2016/0160102) hereinafter “Minegishi” and Van Der Wiel (US 2016/0159639) hereinafter “Van Der Wiel”.
Regarding claim 11, the combination of claim 1 of the 230 Patent and Ito teaches all of the elements of the claimed invention as stated above. 
Claim 1 of the 230 Patent does not explicitly teach where the imaging panel includes a plurality of adhesive filling portions configured identically to the adhesive filling portion, and the adhesive filling portions are disposed apart from each other in a direction perpendicular to a side of an outer periphery of the scintillator region.
Minegishi teaches where a photosensitive resin can form an adhesive pattern (Paragraph 0239).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the adhesive filling portion out of photosensitive resin because a photo sensitive resin is known to form an adhesive pattern having sufficient moisture proof reliability (Minegishi Paragraph 0239).
Van Der Wiel teaches a semiconductor device having two identical seal means, one sealing means encircling the other (Paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging panel include a plurality of adhesive filling portions configured identically to the adhesive filling portion, and the adhesive filling portions are disposed apart from each other in a direction perpendicular to a side of an outer periphery of the scintillator region because the adhesive portions can be used as a means to moisture proof the pixel region (Minegishi Paragraph 0239) and by using a double sealing means the risk for leakage into the pixel region is reduced (Van Der Wiel Paragraph 0076).
Claims 1, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,732,303 hereinafter “303 Patent” in view of Ito (US 2016/0380021) hereinafter “Ito”, with anticipating limitations in bold:
Pending claim:
Claim 1, An imaging panel comprising: an active matrix substrate having a pixel region provided with a plurality of pixels each including a photoelectric conversion element; a scintillator provided on a surface of the active matrix substrate and configured to convert an X-ray to scintillation light; a damp-proof material covering the active matrix substrate and the scintillator; and an adhesive layer bonding the damp-proof material to the scintillator and the active matrix substrate; wherein the active matrix substrate includes a first flattening film provided inside and outside the pixel region and configured as a photosensitive resin film, and an adhesive-filling portion provided in a planar view between the adhesive layer and a boundary of a scintillator region provided with the scintillator, penetrating from the surface of the active matrix substrate to the first flattening film, and filled with a material same as a material for the adhesive layer, the active matrix substrate further includes a first inorganic film provided inside and outside the pixel region and disposed on a surface, not facing the scintillator, of the first flattening film, the first inorganic film is provided continuously from the pixel region to a position of the adhesive-filling portion, the adhesive layer includes a lower surface that is in contact with an upper surface of the first flattening film outside the scintillator region, and the adhesive-filling portion includes a lower end that is in contact with the first inorganic film outside the scintillator region.
303 Patent:
Claim 1, An imaging panel comprising: an active matrix substrate having a pixel region provided with a plurality of pixels each including a photoelectric conversion element; a scintillator provided on a surface of the active matrix substrate and configured to convert an X-ray to scintillation light; a damp-proof material entirely covering the scintillator; and an adhesive layer bonding the damp-proof material to the scintillator and the surface of the active matrix substrate; wherein the active matrix substrate includes a first flattening film provided inside and outside the pixel region and configured as a photosensitive resin film, and a first inorganic film provided between the first flattening film and the scintillator, overlapped in a planar view with an entire region provided with the scintillator, and being in contact with the first flattening film, at least outside the pixel region, and the first inorganic film has a region that is positioned outside the region overlapped in a planar view with the scintillator and is at least partially covered with the adhesive layer.


	Claim 1 of the 303 Patent does not teach an adhesive-filling portion provided in a planar view between the adhesive layer and a boundary of a scintillator region provided with the scintillator, penetrating from the surface of the active matrix substrate to the first flattening film, and filled with a material same as a material for the adhesive layer, the adhesive layer includes a lower surface that is in contact with an upper surface of the first flattening film outside the scintillator region, and the adhesive-filling portion includes a lower end that is in contact with the first inorganic film outside the scintillator region.
Fig. 7 of Ito teaches an adhesive-filling portion (Portion of Item 84 in Item 80) provided in a planar view between the adhesive layer (Item 84) and a boundary of a scintillator region provided with the scintillator (Item 82), penetrating from the surface of the active matrix substrate to the first flattening film (Item 70), and filled with a material same as a material for the adhesive layer (Item 84), the adhesive layer (Item 84) includes a lower surface that is in contact with an upper surface of the first flattening film (Item 70) outside the scintillator region (Item 82), and the adhesive-filling portion (Portion of Item 84 in Item 80) includes a lower end that is in contact with a first inorganic film (Item 52) outside the scintillator region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive-filling portion provided in a planar view between the adhesive layer and a boundary of a scintillator region provided with the scintillator, penetrating from the surface of the active matrix substrate to the first flattening film, and filled with a material same as a material for the adhesive layer, the adhesive layer includes a lower surface that is in contact with an upper surface of the first flattening film outside the scintillator region, and the adhesive-filling portion includes a lower end that is in contact with the first inorganic film outside the scintillator region because it provides for a radiation detecting device capable of preventing intrusion of moisture and enhancing durability performance of the radiation detecting (Ito Paragraph 0018).
Claim 4 of the 303 Patent further teaches where the active matrix substrate further includes a first inorganic film provided inside and outside the pixel region and disposed on a surface, not facing the scintillator, of the first flattening film.
However, neither of claims 1 nor 5 of the 230 Patent explicitly teaches where the first inorganic film is provided continuously from the pixel region to a position of the adhesive filling portion.
Fig. 7 of Ito further teaches where a first inorganic film (Item 52) is on (See Examiner’s Note below) a surface of the first flattening film (Item 64)  and is provided continuously from the pixel region (Region under Item 82; Paragraph 0046) to a position of an adhesive filling portion (Portion of Item 84 in Item 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first inorganic film is provided continuously from the pixel region to a position of the adhesive filling portion because the first inorganic film acts as a protective film for underlying TFTs (Ito Paragraph 0043).
Regarding claim 10, the combination of claim 1 of the 303 Patent and Ito teaches all of the elements of the claimed invention as stated above. 
Claim 1 of the 303 Patent does not explicitly teach where the adhesive filling portion is provided continuously along an outer periphery of the scintillator region.
Fig. 4 of Ito further teaches where the adhesive filling portion (Portion of Item 84 in Item 80) is provided continuously along an outer periphery of the scintillator region (Item 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive filling portion provided continuously along an outer periphery of the scintillator region because the configuration provides for a radiation detecting device capable of preventing intrusion of moisture and enhancing durability performance of the radiation detecting (Ito Paragraph 0018).
Regarding claim 12, the combination of claim 1 of the 303 Patent and Ito teaches all of the elements of the claimed invention as stated above. 
Claim 1 of the 303 Patent does not explicitly teach where the active matrix substrate further includes a bias line layer provided on a surface of the first inorganic film which is not facing the first flattening film; and the first inorganic film is in contact with the bias line layer at a position that overlaps with at least a portion of the adhesive-filling portion in a planar view.
	Fig. 7 of Ito further teaches where the active matrix substrate further includes a bias line layer (Item 90) provided on a surface of the first inorganic film (Item 52) which is not facing the first flattening film (Item 70); and the first inorganic film (Item 52) is in contact with the bias line layer (Item 90) at a position that overlaps with at least a portion of the adhesive-filling portion (Item 84 in Item 80) in a planar view.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the active matrix substrate further includes a bias line layer provided on a surface of the first inorganic film which is not facing the first flattening film; and the first inorganic film is in contact with the bias line layer at a position that overlaps with at least a portion of the adhesive-filling portion in a planar view because the bias line acts as a TFT interconnect line (Ito Paragraph 0042). 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,732,303 hereinafter “303 Patent” in view of Ito (US 2016/0380021) hereinafter “Ito” and in further view of Moriwaki (US 2015/0346535) hereinafter “Moriwaki” .
Regarding claim 3, the combination of claim 1 of the 303 Patent and Ito teaches all of the elements of the claimed invention as stated above.
Claim 4 of the 303 Patent further teaches wherein the active matrix substrate further includes a second flattening film provided on a surface, not facing the first flattening film, of the first inorganic film, where the second flattening film is configured as a photosensitive resin film.
Claim 1 of the 303 Patent does not explicitly teach where the first inorganic film has a recess penetrating the second flattening film, and the adhesive-filling portion penetrates the first flattening film and is provided continuously to the recess.
Fig. 8(b) of Moriwaki teaches where an inorganic film (Item 24) is provided on a top surface of a flattening film (Item 22) closest to a TFT (Item 30A) and has a recess penetrating the flattening film (Item 22) that is filled by a seal portion (Item 32), the seal portion (Item 32) being a curable resin (Paragraph 0060).
It would have been obvious to one having ordinary skill in the art to have the second flattening film is provided on a surface, not facing the first flattening film, of the first inorganic film, where the first inorganic film has a recess penetrating the second flattening film because the inorganic film being in the recess further suppresses moisture from advancing into the device (Moriwaki Paragraph 0074).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,732,303 hereinafter “303 Patent” in view of Ito (US 2016/0380021) hereinafter “Ito” and in further view of Minegishi et al. (US 2016/0160102) hereinafter “Minegishi” and Van Der Wiel (US 2016/0159639) hereinafter “Van Der Wiel”.
Regarding claim 11, the combination of claim 1 of the 303 Patent and Ito teaches all of the elements of the claimed invention as stated above. 
Claim 1 of the 303 Patent does not explicitly teach where the imaging panel includes a plurality of adhesive filling portions configured identically to the adhesive filling portion, and the adhesive filling portions are disposed apart from each other in a direction perpendicular to a side of an outer periphery of the scintillator region.
Minegishi teaches where a photosensitive resin can form an adhesive pattern (Paragraph 0239).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the adhesive filling portion out of photosensitive resin because a photo sensitive resin is known to form an adhesive pattern having sufficient moisture proof reliability (Minegishi Paragraph 0239).
Fig. 8 of Van Der Wiel teaches a semiconductor device having two identical seal means disposed apart from each other, one sealing means encircling the other (Paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging panel include a plurality of adhesive filling portions configured identically to the adhesive filling portion, and the adhesive filling portions are disposed apart from each other in a direction perpendicular to a side of an outer periphery of the scintillator region because the adhesive portions can be used as a means to moisture proof the pixel region (Minegishi Paragraph 0239) and by using a double sealing means the risk for leakage into the pixel region is reduced (Van Der Wiel Paragraph 0076).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0380021) hereinafter “Ito” in view of Fujii et al. (US 2003/0209652) hereinafter “Fujii”.
Regarding claim 1, Fig. 7 of Ito teaches an imaging panel comprising: an active matrix substrate having a pixel region (Region under Item 82) provided with a plurality of pixels (Item 20) each including a photoelectric conversion element (Item 24); a scintillator (Item 82) provided on a surface of the active matrix substrate and configured to convert an X-ray to scintillation light (Paragraph 0054); a damp-proof material (Item 86) covering the active matrix substrate and the scintillator (Item 82); and an adhesive layer (Item 84) bonding the damp-proof material (Item 86) to the scintillator (Item 82) and the active matrix substrate; wherein the active matrix substrate includes a first flattening film (Item 70) provided inside and outside the pixel region and configured as a polyimide film (Paragraph 0081), and an adhesive-filling portion (Portion of Item 84 in Item 80) provided in a planar view between the adhesive layer (Item 84) and a boundary of a scintillator region provided with the scintillator (Item 82), penetrating from the surface of the active matrix substrate to the first flattening film (Item 70), and filled with a material same as a material for the adhesive layer (Item 84), the active matrix substrate further includes a first inorganic film (Item 52) provided inside and outside the pixel region (Region under Item 82) and disposed on a surface (See Examiner’s Note below), not facing the scintillator (Item 82), of the first flattening film (Item 70), the first inorganic film (Item 52) is provided continuously from the pixel region  (Region under Item 82) to a position (See Picture 1 below; See also Examiner’s Note 2) of the adhesive-filling portion (Portion of Item 84 in Item 80), the adhesive layer (Item 84) includes a lower surface that is in contact with an upper surface of the first flattening film (Item 70) outside of the scintillator region (Item 82), and the adhesive-filling portion (Item 84 in Item 80) includes a lower end that is in contact with the first inorganic film (Item 52) outside of the scintillator region (Item 82).
While Ito teaches where the first flattening film (Item 70) is a polyimide film (Paragraph 0081), Ito does not explicitly teach where the first flattening film is configured as a photosensitive resin film.
  Fujii teaches where polyimide is a photosensitive resin (Paragraph 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the polyimide first flattening film of Ito be configured as a photosensitive resin because a polyimide photosensitive resin is known to fill any holes on a surface thus forming a level surface (ie. act as a flattening film) which can also be modified by photolithography so that layers below can be exposed (Fujii Paragraph 0054).    
Examiner’s Note: The Examiner notes that the phrase “on a surface” does not require that the first inorganic film contact the surface of the first flattening film.
Examiner’s Note 2: The Examiner notes that the phrase “to a position” does not require that the first inorganic film physically contact a side surface of the adhesive filling portion.

    PNG
    media_image1.png
    317
    392
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Fig. 7 of Ito)
Regarding claim 10, Fig. 4 of Ito further teaches wherein the adhesive-filling portion (Portion of Item 84 in Item 80) is provided continuously along an outer periphery of the scintillator region (Region under Item 82).
Regarding claim 12, Fig. 7 of Ito further teaches where the active matrix substrate further includes a bias line layer (Item 90) provided on a surface of the first inorganic film (Item 52) which is not facing the first flattening film (Item 70); and the first inorganic film (Item 52) is in contact with the bias line layer (Item 90) at a position that overlaps with at least a portion of the adhesive-filling portion (Item 84 in Item 80) in a planar view.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0380021) hereinafter “Ito” in view of Fuji et al. (US 2003/0209652) hereinafter “Fujii” and in further view of Moriwaki (US 2015/0346535) hereinafter “Moriwaki”.
Regarding claim 3, the combination of Ito and Fujii teaches all of the elements of the claimed invention as stated above.
Fig. 7 of Ito further teaches wherein the active matrix substrate further includes a second flattening film (Item 54) configured as a photosensitive resin film (Paragraph 0044), and where the adhesive-filling portion (Portion of Item 84 in Item 80) penetrates the first flattening film (Item 70) and is provided continuously to the recess.
Ito does not teach where the second flattening film is provided on a surface, not facing the first flattening film, of the first inorganic film and the first inorganic film has a recess penetrating the second flattening film.
Fig. 8(b) of Moriwaki teaches where an inorganic film (Item 24) is provided on a top surface of a flattening film (Item 22) closest to a TFT (Item 30A) and has a recess penetrating the flattening film (Item 22) that is filled by a seal portion (Item 32), the seal portion (Item 32) being a curable resin (Paragraph 0060).
It would have been obvious to one having ordinary skill in the art to include an additional first inorganic film on the second flattening film and in the groove of Ito such that the second flattening film is provided on a surface, not facing the first flattening film, of the first inorganic film, where the first inorganic film has a recess penetrating the second flattening film because the inorganic film being in the recess further suppresses moisture from advancing into the device (Moriwaki Paragraph 0074).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0380021) hereinafter “Ito” in view of Fujii et al. (US 2003/0209652) hereinafter “Fujii” and in further view of  Minegishi et al. (US 2016/0160102) hereinafter “Minegishi” and Van Der Wiel (US 2016/0159639) hereinafter “Van Der Wiel”.
Regarding claim 11, the combination of Ito and Fujii teaches all of the elements of the claimed invention as stated above.
Ito further teaches where the material of the adhesive layer (Item 84) and adhesive filling portion (Portion of Item 84 in Item 80) is either of photocurable resin or a hot melt resin (Paragraph 0055). 
Ito does not explicitly teach where the imaging panel includes a plurality of adhesive filling portions configured identically to the adhesive filling portion, and the adhesive filling portions are disposed apart from each other in a direction perpendicular to a side of an outer periphery of the scintillator region.
Minegishi teaches where a photosensitive resin can form an adhesive pattern that has moisture proof properties (Paragraph 0239).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the photosensitive resin adhesive filling portion of Ito would exhibit moisture proof properties because a photo sensitive resin is known to form an adhesive pattern having sufficient moisture proof reliability (Minegishi Paragraph 0239).
Fig. 8 of Van Der Wiel teaches a semiconductor device having two identical seal means disposed apart from each other, one sealing means encircling the other (Paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging panel include a plurality of adhesive filling portions configured identically to the adhesive filling portion, and the adhesive filling portions are disposed apart from each other in a direction perpendicular to a side of an outer periphery of the scintillator region because the adhesive portions can be used as a means to further moisture proof the pixel region (Minegishi Paragraph 0239) and by using a double sealing means the risk for leakage into the pixel region is reduced (Van Der Wiel Paragraph 0076).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS/ARGUMENTS, filed 12/03/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujii.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891